Knowlton, J.
The defendant contends that the indictment does not sufficiently allege that the indorsement referred to in each of the counts was anything more than an immaterial writing upon the back of the note, which did not change the character or legal effect of it.
In Commonwealth v. Spilman, 124 Mass. 327, it was so held in regard to an indictment that charged a forgery of an indorsement, which was merely the name of a stranger to the note, written across its back, with nothing else to show that he had any relation to it. But in the case at bar, the indorsement appears to change the whole character and effect of the instrument. It converts that which was before an indefinite and incomplete writing into a promissory note, payable to any person who takes it for value. The indorsement was of that which was called for upon the face of the instrument, and which purports to make it effective. In that respect the case differs materially from Commonwealth v. Spilman, ubi supra; and upon the authority of Commonwealth v. Dallinger, 118 Mass. 439, we must hold that the description of the name upon the back as an indorsement upon a note, together with the reference to the note itself, is a sufficient allegation that the indorsement was within the meaning of that word as used in the Pub. Sts. c. 204, § 1.
It is true that, until the indorsement was made, the writing did not become a valid promissory note, but in the case last cited it is said that “ the allegation that the defendant forged the indorsement upon a promissory note may well be sustained, although the writing became a promissory note only by means *299of such indorsement. The principal allegation may be taken to have reference to the character of the instrument when so indorsed.” That case is decisive of all the material questions in the case at bar. Exceptions overruled.